—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered June 8, 1995, convicting him of attempted burglary in the third degree, criminal mischief in the fourth degree, and trespass, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the eyewitness’s viewing of the defendant as he was led out of the station house in handcuffs was an accidental viewing and was neither unduly suggestive nor the result of questionable police practice (see, People v Richardson, 212 AD2d 743; People v McCoy, 211 AD2d 732; People v Brown, 123 AD2d 875; cf., People v Riley, 70 NY2d 523; People v Bradley, 117 AD2d 675). Therefore, the *530hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the identification testimony.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. O’Brien, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.